DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
“between an inlet conduit” in claim 8 should be read as –in the common conduit-- because there are no reference points for the claimed element provided in between; and for consistency to claim 6.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US Patent No.10,502,510.
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in the patent teaches all the elements of the claim 10 of the instant application. It is obvious to perform a method of issuing the jet from the same nozzle having the specified angles and orientation, where the nozzle in the patent is also indented to clean the tubesheet.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi (JP 09-229591 A).
Regarding claim 1, Doi discloses a method of cleaning in a heat exchange system comprising:
issuing a jet (from nozzles 21 and 22) of fluid from a spray nozzle (21 and 22) to impinge on a tubesheet within a shell of a heat exchanger to remove accumulations from the tubesheet (the jet from the nozzles 21 and 22 is ejected towards the tube plate 3), wherein issuing the jet of fluid includes supplying the fluid to the spray nozzle from a common conduit (the jetting fluid is the same as the heat exchanging fluid from inlet pipe 8 and outlet pipe 11, see Fig. 1) of a fluid circuit supplying the fluid to the shell of the heat exchanger (the fluid circuit from inlet pipe 8 and outlet pipe 11), wherein the jet is submerged in the fluid circuit (the jet is submerged in the inlet tank 6 and outlet tank 7).
Regarding claim 3, Doi further discloses wherein issuing the jet is performed during and in line with operation of the heat exchanger (see paragraph 0015 of the translation, the fluid ejection may be continuously or intermittently driven to prevent particles from accumulating and adhering) including heat exchange between a first fluid circuit (shell side fluid circuit outside tubes 4 from inlet 14 to outlet 15) through the shell of the heat exchanger and a second fluid circuit (fluid circuit in tubes 4 and from inlet pipe 8 and outlet pipe 11) fluidly isolated from the first fluid circuit, wherein the jet is submerged in fluid flowing in the second fluid circuit (see claim 1 above).
Regarding claim 4, Doi further discloses wherein issuing the jet is performed at least one of intermittently during operation of the heat exchanger or with the heat exchanger offline (see paragraph 0015, the fluid ejection may be continuously or intermittently driven to provide jetting fluid to the nozzles 21 and 22).
Regarding claim 5, Doi further discloses wherein issuing the jet includes moving a spray outlet (nozzle 14) of the spray nozzle through a procession of angles relative to the tubesheet to move the impingement jet over an area of the tubesheet (see paragraph 0021 of the translation, the jet nozzle may have a gear mechanism or a link mechanism for rubbing or swinging the jet nozzle, thus the nozzle may issue the jet in a procession of angles relative to the tube sheet 3).
Regarding claim 6, Doi discloses a method of retrofitting a heat exchange system comprising:
installing a spray nozzle (nozzle 21) in an end cap (tank 6) of a heat exchanger shell (shell 2) so that the spray nozzle has a spray outlet (the nozzle tip of nozzle 21) directed toward a tubesheet (3) mounted within the shell, wherein the tubesheet divides between the heat exchange volume of a first fluid circuit within the shell (the tubesheet 3 in tank 6 divides a shell side fluid circuit outside tubes 4 from inlet 14 to outlet 15, and the volume of tank 6), and a plenum (volume inside the tank 6) of a second fluid circuit through the shell (fluid circuit in tubes 4 and from inlet pipe 8 and outlet pipe 11), wherein the spray nozzle is configured to issue a jet of fluid from the spray nozzle from the spray outlet to impinge on the tubesheet (the jet from the nozzle 21 is ejected towards the tube plate 3), wherein the fluid in the second fluid circuit is supplied to the spray nozzle from a common conduit of the second fluid circuit (the jetting fluid is supplied from inlet pipe 8, which is a common conduit of the fluid circuit in tubes 4), wherein the jet is submerged in the second fluid circuit (the jet is submerged in the inlet tank 6).
Regarding claim 7, Doi further discloses wherein the spray nozzle is a first spray nozzle (nozzle 21), the end cap is a first end cap (tank 6) the plenum is a first plenum (volume inside tank 6), and the tube sheet is a first tubesheet (3 in tank 6), further comprising:
installing a second spray nozzle (nozzle 22) in a second end cap (tank 7) of a heat exchanger shell opposite the first end cap (tank 7 is on an upper side where tank 6 is on an lower side), so that the second spray nozzle has a spray outlet (tip of the nozzle 22) directed toward a second tubesheet mounted within the shell (3 in tank 7), wherein the second tubesheet divides between the heat exchange volume of the first fluid circuit within the shell (the tubesheet 3 in tank 7 divides a shell side fluid circuit outside tubes 4 from inlet 14 to outlet 15, and the volume of tank 6), and a second plenum of the second fluid circuit through the shell (volume inside the tank 7).
Regarding claim 8, Doi further discloses installing a secondary conduit (pipe 23 that connects the pipe8 and the nozzle 21) for fluid communication between an inlet conduit (pipe 8 or inlet 9) of the second fluid circuit connected to supply fluid from an external source to the plenum (the pipe 8 or inlet 9 is connected to an external supply to receive the tube side fluid) to supply fluid to be issued from the spray nozzle from the external source (the conduit 23 is provided to supply the jetting fluid to the nozzle 21).
Regarding claim 9, Doi further discloses at least one of a controller connected to the spray nozzle for activation and deactivation of the spray nozzle, a pump (25) in the secondary conduit for pressurization of fluid supplied to the spray nozzle (the pump 25 performs such recited function), and a filter (24) in the second conduit upstream of the pump to reduce or prevent impurities fouling the spray nozzle (the filter 24 removes particles in the stream in pipe 8 before sending the fluid to the pump 25 and nozzle 21).
Allowable Subject Matter
Claim 10 would be allowable when a terminal disclaimer is timely filed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Sakamoto (US Patent No. 4,750,547) fails to disclose or make obvious of “neither the first or second axes is fixed normal to the tubesheet” in claim 10. Sakamoto discloses a rectangular header box 4 with the rotatable nozzle 10 fixed onto the side opposite to the tube sheet which is parallel to the tube sheet. The rotation axis of the nozzle is therefore normal to the tubesheet. Therefore, Sakamoto fails to disclose the limitation as set forth in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remarks, filed 2/7/2022, with respect to the rejection(s) of claim(s) 1 and 3-9 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Doi (JP 09-229591 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                        
/F.K.L/Examiner, Art Unit 3763